Citation Nr: 1535519	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  11-28 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by: Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Veteran testified before the undersigned in a hearing at the RO in June 2012.  A transcript of the hearing was reviewed prior to this decision.  In May 2014, the Board denied ratings in excess of 50 percent for PTSD.  In January 2015, the Court of Appeals for Veterans' Claims (Court) granted a joint motion to remand the case to the Board to provide more detailed reasons and bases for the denial.  

The claim for TDIU is inferred with the claim for an increased rating for PTSD and the evidence of unemployment.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's PTSD symptoms cause occupational and social impairment with reduced reliability and productivity but not deficiencies in most areas or total disability.




CONCLUSIONS OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In January 2011, the RO sent a letter to the Veteran providing notice, which satisfied the requirements of the VCAA.  This notice was prior to a decision on his claim and explained how ratings were assigned.  In May 2015 correspondence, the Veteran's attorney waived any notice errors with regard to his TDIU claim.  Therefore, no additional notice is required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided an examination for the Veteran's PTSD in May 2011.  There is no assertion or indication that the examination was inadequate.  Rather, it addressed the pertinent rating criteria and functional impact on the Veteran.  The claims file also includes an employability assessment, which was also considered.  The Veteran waived his right to have the AOJ review this evidence prior to the Board decision in May 2015 correspondence.  The Board has carefully reviewed the record and determines there is no available, pertinent outstanding evidence.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the July 2012 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's PTSD symptoms and treatment to determine whether any relevant evidence had not been submitted.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

Under the General Rating Formula, The criteria for 50 percent rating are: 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The criteria for 70 percent rating are: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

The criteria for 100 percent rating are: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

The Veteran is competent to give evidence of symptoms observable by his senses, and the Board finds him credible as his statements are detailed and consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The manifestations of the Veteran's PTSD most closely approximate the criteria for a 50 percent rating, not 70 or 100 percent.  See 38 C.F.R. § 4.130, DC 9411.

During the Board hearing, the Veteran reported having nightmares and sleep problems, anxiety and panic symptoms, anger, problems in crowds, forgetfulness, saddened mood, and occasional road rage.  He also endorsed vague thoughts of wanting to harm people, without acting on those impulses.  During July 2011 VA treatment, the examiner noted flat affect, little interest in activities, overeating, and feelings of hopelessness.  Treatment records dated in July 2012 recorded continued nightmares and sleep problems, low energy, depression, intrusive thoughts, avoidance, and difficulty in crowds.  In the May 2015 evaluation, he reported flashbacks, depression, difficulty sleeping, anxiety attacks, moodiness, day-mares and nightmares, problems concentrating, impatience, rage around others, and concerns of people being too close to him or coming up behind him.  Based on his overall symptoms, his occupational and social functioning is impaired with reduced reliability and productivity.

The Veteran's PTSD symptoms are not found to rise to the level of social and occupational impairment with deficiencies in most areas or total occupational and social impairment.  See 38 C.F.R. § 4.130, DC 9411.  Indeed, during the Board hearing and May 2011 VA examination, the Veteran reported having a good relationship with his sons and having a decent relationship with his wife.  He and his wife have been separated since 1994 but remain friends, and he was living with her at the time of the May 2011 examination.  During the VA examination, he reported being close with his sisters but not seeing them often because they live far away.  Aside from family, the records show he lived isolated from others.  The Veteran reported not having friends because they were involved in drugs and he had chosen to improve his lifestyle.  See VA Examination, Board Hearing.  This statement shows good judgment and also that his PTSD symptoms have not prevented him from making friends in the past.  

Regarding interests and activities, the Veteran enjoyed watching sports and cowboy movies.  See id.  He reported going to church and occasionally AA meetings occasionally.  See May 2011 VA examination.  In March 2011 therapy, the Veteran noted going to the senior center, enjoying spending spring break with his sons, and cooking for his wife.  July and August 2011 treatment notes he spent time with family members over the weekends, resumed attending church, and enjoyed spending time with his baby granddaughter.  In the May 2015 evaluation, he reported struggles with relationships.  However, "relationship struggles" are part of normal life and do not necessarily indicate an inability to establish and maintain relationships, as evidenced by the good, on-going relationships with his immediate and extended family and ability to participate in therapy and volunteer at the senior center.  Additionally, in the May 2011 examination, the Veteran reported a desire to meet people and go out but noted that he was limited by his finances and not having a vehicle.    

The Board acknowledges that some of the Veteran's reported symptoms are associated with a 70 percent disability, such as violent thoughts, hopeless thoughts, and lack of concern for personal hygiene.  At the Board hearing, he reported feeling like there was no use continuing and that maybe the world would be better off without him.  Similarly, he stated "what's the use, why don't I do drugs until..." and that sometimes he thinks maybe his sons would be better off if he was not around.  See May 2011 examination.  He reported that these thoughts occur more than half of the time.  The Board has no medical expertise to analyse or diagnose these statements, but it is observed that the medical providers were aware of such statements and did not diagnose suicidal ideation.  At the Board hearing, he emphatically denied any past attempts of suicide, citing responsibility for his sons as a reason not to take such action.  The Veteran mentioned thoughts but never endorsed any plan or intention to harm himself or others.  The Board recognizes that the rating schedule makes no distinction between suicidal thoughts as opposed to actual attempts; however, the central issue is the extent to which any given symptom causes occupational and social impairment.  In this case, there is no showing that suicidal ideation impaired the Veteran in the workplace or affected his ability to connect with family members.  In fact, his suicidal thoughts appear to highlight his connectedness to his family, as he cited this as a reason for not making any actual suicide attempts.

The Veteran also had thoughts of retaliation when people agitated him.  He reported feeling angry toward others and once or twice following a person in his car to let them know they had angered him.  He stated that he had never been violent, though.  See Board hearing.  In the May 2015 evaluation, he reported a bad attitude, impatience, and rage toward others.  There is no evidence that he is violent or has poor impulse control; he did not report any physical altercations.  In sum, his negative responses every time he was asked about suicidal and homicidal ideations, lack of diagnosis, and his ability to cope with such thoughts without acting violently show that these symptoms do not cause deficiencies in his functioning commensurate with a 70 percent disability rating.  

The providers in the May 2011 examination, July 2012 evaluation, and treatment noted acceptable or good grooming.  However, in the Board hearing, the Veteran reported bathing and shaving only every three to four days.  He noted that he would clean up for meetings and appointments but did not feel like it a lot of the time.  While this evidence shows a neglect of personal hygiene, the Veteran still demonstrated the good judgment and appropriate behavior to groom himself when he was going out in public.  There is no evidence that his neglect of hygiene has caused any illness or physical problem.  It did cause friction with his wife, but in isolation, this symptom in and of itself is not found to equate to a 70 percent evaluation.  The Board realizes that hygiene problems are a side-effect of depressed mood the Veteran reported experiencing most of the time.  In the May 2011 examination, he reported little enjoyment in activities and not remembering the last time he smiled.  His reports suggest that he had near-constant depression; however, the depression has not been shown to interfere with his ability to function independently.  The Veteran was able to manage his finances.  See VA Examination.  During the majority of the period on appeal, he lived alone and cared for himself successfully.  He also supported his two sons in college.  See VA Treatment, VA Examination.    

The May 2011 VA examination noted no hallucinations, no panic attacks, and no obsessive thinking or ritualistic behavior.  The Veteran reported sometimes seeing something in the corner of his eye that was not there, but the examiner did not characterize this report as hallucination.  The Veteran mentioned checking the locks at night, but this does not appear to be the kind of behavior that interferes with routine activities.  Finally, the Veteran mentioned getting panicked or excited when he is agitated, seeing spots, and shaking.  In the Board hearing, he identified these episodes as panic attacks.  Evaluators and treating providers diagnosed anxiety but not panic attacks specifically.  The May 2011 examiner marked no panic attacks.  With little-to-no treatment for panic attacks, they do not appear to be near-continuous affecting the ability to function independently.       

The Veteran is unemployed.  He noted daydreaming and difficulty concentrating in his most recent job as a truck driver.  He reported his lack of concentration as giving him problems in jobs but not having conflicts with employers or other employees or disciplinary action.  At the Board hearing, he stated that he lost at least one job because of daydreaming and lack of concentration.  In May 2015, the Veteran reported nightmares four to five times a week leaving him unable to engage in activities the following morning, as well as being slow in all activities.  These symptoms are indicative of focus problems, fatigue, mental sluggishness, and reduced reliability and productivity in a work environment, consistent with a 50 percent evaluation.  

Moreover, the July 2012 VA evaluation recorded fair judgment and insight, goal-directed, linear thought process, and pretty good mood.  Similarly, treating providers in August 2012, February, March, April, May, July, and August 2011 assessed the Veteran as alert and fully oriented with appropriate behavior and fair or good judgment and insight.  The May 2011 examiner recorded no impairment in thought process or communication.  The Veteran was assigned Global Assessment of Functioning (GAF) scores of 50, 60, 48-50, and 61 during VA treatment and the examination.  GAF scores of 60 are assigned for moderate symptoms or moderate difficulty in functioning, while GAF scores of 48 or 50 are indicative of more serious symptoms or serious impairment in functioning.  See DSM-IV.  The GAF scores are not consistent enough to be very probative.  Further, GAF scores are not dispositive but just one factor to be considered in the rating analysis.  

The symptoms of disturbances in mood and motivation, memory problems, concentration issues, and poor sleep leaving him fatigued all lead to reduced reliability and productivity encompassed by the 50 percent rating assigned.  The Veteran does not have deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  He was not in school during the claims period, so that category will not be analysed.  The evidence shows deficiencies in mood.  He reported feelings of hopelessness, low mood, low energy, lack of motivation, and thoughts that the world would be better off without him.  His symptoms also cause problems working.  He noted losing at least one job because of daydreaming and concentration problems.  However, he also consistently reported stopping work because of physical ailments, not PTSD.  See May 2011 examination, May 2015 evaluation.  Even assuming the Veteran has deficiencies in work, he does not have deficiencies in the other three remaining categories of family relations, judgment, and thinking.  

He reported good relationships with his family and enjoying activities with them.  The examiner, evaluators, and treating providers all found no deficiencies in thought or judgement.  The Veteran has also not reported any deficiencies in his thought process or judgment.  The symptoms of impairment in concentration are reported as associated with flash-backs and mental fatigue, not an inability to form or understand thoughts.  He was able to interact successfully with all providers and the undersigned, as well as understand how to present evidence supporting his claim.  Further, his commitment to abstaining from drugs and to his sons' education shows solid judgment.  Based on the Veteran's good relationships with his family, ability to support his family, sound judgment, normal thinking, interest in sports and socializing, and symptoms that do not prevent his daily functioning, his PTSD does not rise to the level of 70 or 100 percent disability. See 38 C.F.R. § 4.130, DC 9411.   

The Board notes that the Veteran has staged ratings of temporary 100 percent disability for periods of in-patient psychiatric treatment from January 19, 2011 to February 10, 2011 and July 10, 2012 to August 10, 2012.  See Hart, 21 Vet. App. at 509-10.  While the Veteran's PTSD symptoms generally do not rise to the level of 100 percent disability, 100 percent disability is warranted for the periods of in-patient treatment for drug counselling and PTSD.  Aside from those periods, the Veteran's PTSD symptoms have been of generally the same level of disability such that staged ratings are not necessary.  See Hart, 21 Vet. App. at 509-10.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the laws associated with rating mental health disabilities are intentionally broad to consider the overall effect of symptoms on a Veteran's life.  All of his symptoms have been considered, and the rating code is sufficient to rate the Veteran's disability picture.  Following Mittleider, there are no symptoms that have not been rated in connection with a service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.   

ORDER

A rating in excess of 50 percent for PTSD is denied.


REMAND

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.

In this case, the Veteran is service-connected for PTSD and diabetes mellitus II.  He has not had fulltime employment since 2000.  His work history consists of skilled, manual labor, including production assembly, fire-fighting, equipment operation, and truck driving.  In the May 2015 evaluation, the Veteran reported his primary barriers to employment as day-mares, impaired focus and concentration, nightmares leaving him exhausted, difficulty in relationships, avoidance of people, irritability, and generally being slow.  He reported that his diabetes makes him sleepy, have no energy, and trembling hands.  The May 2015 evaluator concluded that the symptoms of the Veteran's disabilities make him unable to maintain the productivity demands of employment due to lack of motivation, irritability, inability to establish positive relationships, anxiety, focus and concentration problems, low energy, and problems due to poor sleep.    

The Veteran's combined disability rating is only 60 percent; therefore, he does not meet the threshold requirements for TDIU.  See 38 C.F.R. § 4.16(a).  Nevertheless, VA's policy is to rate totally disabled all veterans who are unemployable.  In such cases, the rating boards should submit the case to the Director, Compensation Service for extra-schedular consideration.  See 38 C.F.R. § 4.16(b).  Therefore, the Board remands this claim for the AOJ to refer to the Director, Compensation Service.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the claim for TDIU to the Director, Compensation Service and notify the Veteran of such action.

2. If any claim remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


